DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 10 February 2022, the 112(b) rejection has been overcome by the cancellation of claims 9-12 and 19, new claims 21-25 have been added to the claim set, and claims 1-8 and 13-25 remain pending in the application.
The basis of the 103 rejections are maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4, 6-8, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (US 2011/0256464 A1) in view of Kobayashi et al (US 2012/0264035 A1). Hereinafter referred to as Muramatsu and Kobayashi.
Regarding claims 1 and 4, Muramatsu discloses a cell (“fuel cell la” [0062]) comprising:
an intermediate layer comprising a solid solution (“intermediate layer 8” [0083]), the solid solution comprising CeO¬2 (“intermediate layer 8 is made of powder of CeO2 solid solution” [0122]) and another rare earth element oxide comprising a rare earth element different from Ce (“solid solution containing SmO1.5” [0122]);
a first electrode layer (“air electrode layer 5” [0083]), the intermediate layer and then the first electrode layer being disposed in this order on a surface of one side of a solid electrolyte layer (“on the solid electrolyte layer 4, the air electrode layer 5 is laminated facing the fuel electrode layer 3, with an intermediate layer 8 lying therebetween” [0083]) containing Zr (“partially stabilized or stabilized zirconia (ZrO2)… desirably used for the solid electrolyte layer 4” [0065]); and
a second electrode layer (“fuel electrode layer 3” [0062]) disposed on a surface on another side opposite the surface of the one side of the solid electrolyte layer (“formed on one of opposite main surfaces (upper main surface, as viewed in FIG.1) of a solid electrolyte layer 4” [0062]),
wherein
the intermediate layer comprises a first layer (“first layer 8a” [0091]) and a second layer (“second layer 8b” [0091]), the first layer located closer to the solid electrolyte than the second layer (“on the compact of the solid electrolyte layer 4 to form a coating layer of the first intermediate layer 8a. In this way, a compact of the first layer 8a is formed. Alternatively, a sheet-like compact of the first layer 8a may be formed and then be laminated on the compact of the solid electrolyte layer 4.” [0123]) and the second layer disposed on the first layer (“applied to the surface of the sintered product of the first layer 8a, thereby forming a compact of the second layer 8b” [0128]) and located closer to the first electrode layer than the first layer (“a slurry containing the material for formation of the air electrode layer 5 … is applied onto the intermediate layer 8” [0131]).
Muramatsu does not disclose a concentration of the rare earth element of the first layer is greater than a concentration of the rare earth element of the second layer, and wherein a thickness of the first layer is not less than 1/50 and not greater than 1/2 of a total thickness of the intermediate layer.
However, Kobayashi discloses a cell (“cell 1” [0018]) comprising a first electrode layer (“anode 11” [0018]) and an intermediate layer (“intermediate layer 17” [0018]) such that the order of the intermediate layer and then the first electrode layer is disposed on a surface of one side of a solid electrolyte layer (“intermediate layer 17 is provided between the electrolyte layer 13 and the anode 11” [0024]) containing ceria ([0021]), and wherein the intermediate layer comprises of ZrO¬2 ([0024]) and another rare earth element oxide (“solid solution of ceria and zirconia” [0028] with added emphasis), as well as of a first layer (“first intermediate layer 18” [0024]) and a second layer (“second intermediate layer 19” [0024]) such that the first layer is located closer to the solid electrolyte layer than the second layer and the second layer is closer to the first electrode layer (“first intermediate layer 18 that is in contact with the electrolyte layer 13 and a second intermediate layer 19 that is in contact with the first intermediate layer 18 and the anode 11” [0025]). Although Kobayashi does not disclose the exact compositions of the intermediate layer and the electrolyte layer of the instant invention, Kobayashi is analogous art to the claimed invention as the invention of Kobayashi addresses the common problem in the art of difficulty of fuel cells operating at high temperatures where durability is lacking ([0005]) by using a fuel cell with an electrolyte layer that comprises of ceria and an intermediate layer that comprises of zirconia. Kobayashi teaches a concentration of the rare earth element of the first layer is greater than a concentration of the rare earth element of the second layer (“The cerium concentration in the second intermediate layer 19 is preferably lower than the cerium concentration in the first intermediate layer 18” [0034], and Fig. 5c). Kobayashi further teaches that the arrangement of higher concentration of the another rare earth element in the first layer prevents a reduction of electromotive force of the cell by preventing most of the rare earth element to be exposed to a reducing atmosphere at a high temperature in the second layer ([0037]-[0038]), and consequently increases the upper operating temperature limit of the cell ([0038]). Moreover in this respect, the second layer functions as an electron barrier layer for the another rare earth element ([0038]) and the first layer functions to inhibit the peeling of the electrolyte layer from the first electrode layer as well as the production of cracking in the electrolyte layer ([0039]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the intermediate layer of the cell of Muramatsu in view of Kobayashi where a concentration of the rare earth element of the first layer is greater than a concentration of the rare earth element of the second layer, in order to achieve a cell that possesses a means to prevent a reduction of electromotive force and improve a high operating temperature where the first layer functions as a peeling and cracking production inhibitor for the electrolyte layer and the second layer functions as an electron barrier layer for the another rare earth element.
Additionally, Kobayashi teaches wherein a thickness of the first layer is not less than 1/50 and not greater than 1/2 of a total thickness of the intermediate layer (“The thickness of the first intermediate layer 18 is preferably 0.5-2.0 µm” [0031] in combination with “The thickness of the intermediate layer 17 is preferably greater than or equal to 2.5 µm… preferably less than or equal to 10 µm” [0026] where these ranges correspond to a range of 1/20 to 4/5 of the total intermediate layer thickness, which is an overlapping range to the claimed range. Additionally, Fig. 5 and [0110] support the limitation that the first layer is not greater than 1/2 of the thickness of the intermediate layer where the first layer thickness is either approximately half or 1/7 of the total intermediate layer thickness). Kobayashi further teaches that this thickness range corresponds to a reduction of the concentration of the another rare earth element to a range of 1/10 to 2/5 of the maximum concentration of the another rare earth element ([0030] and [0110]-[0111]) where the maximum concentration of the another rare earth element of 1 is at the interface between the electrolyte and first layer ([0028]). 
Therefore, it would have also been obvious for the person of ordinary skill to further modify the intermediate layer of the cell of modified Muramatsu in view of Kobayashi wherein a thickness of the first layer is not less than 1/50 and not greater than 1/2 of a total thickness of the intermediate layer, in order to achieve a first layer of two layers of the intermediate layer, which is in contact with the electrolyte layer, with a concentration range of 1/10 to 2/5 of the maximum concentration of the another rare earth element where the maximum concentration of the another rare earth element of 1 is at the interface between the electrolyte and first layer such that the first layer functions to inhibit the peeling of the electrolyte layer from the first electrode layer as well as the production of cracking in the electrolyte layer.
Regarding claim 2, modified Muramatsu discloses all of the limitations for the cell as set forth in claim 1 above, and wherein
the first layer is denser than the second layer (as density is defined as mass per volume, Kobayashi [0031], [0036], and Fig. 5 discloses a smaller thickness, and therefore smaller volume, for the first layer than the second layer, and further the first layer contains a greater mass of rare earth elements than the second layer as disclosed in Kobayashi Figs. 5b and 5c which is the measurement of moles of Zr and moles of Ce, respectively, and shows that the first layer consists of 480 mol Zr and 250 mol Ce, which corresponds to 78.8 kg of total rare earth elements, and the second layer consists of 600 mol Zr and 40 mol Ce, which corresponds to 60.3 kg of total rare earth elements. Therefore, the first layer is denser than the second layer by comprising of a greater mass of rare earth metals per unit volume).
Regarding claim 3, modified Muramatsu discloses all of the limitations for the cell as set forth in claim 1 above, and wherein the concentration of the rare earth element of the first layer is from 1.05 times to 3 times a concentration of the rare earth element of the second layer (Kobayashi Figs. 5b and 5c which is the measurement of moles of Zr and moles of Ce, respectively. In the first layer, the figures show that 480 mol Zr and 250 mol Ce were measured, which corresponds to 78.8 kg of total rare earth elements. In the second layer, the figures show that 600 mol Zr and 40 mol Ce were measured, which corresponds to 60.3 kg of total rare earth elements. 78.8 kg of the first layer results to be 1.3 times 60.3 kg of the second layer.).
Regarding claim 6, modified Muramatsu discloses a cell stack device (Muramatsu “fuel cell stack device 17” [0135], 17 Fig. 7) comprising:
a plurality of cells according to claim 1 above (Muramatsu “cell stack 14 in which a plurality of hollow-flat type fuel cells 1b according to one embodiment of the invention are arranged in an upstanding state” [0135], 1b Fig. 7),
wherein the plurality of cells are electrically connected with each other (Muramatsu “electrically connected in series with each other via a power collecting member” [0135]).
Regarding claim 7, modified Muramatsu discloses a module (Muramatsu “module 11” [0135], 11 Fig. 7) comprising the cell stack device according to claim 6 above (Muramatsu “The module 11 is constructed by locating… a fuel cell stack device 17” [0135], Fig. 7), wherein
the cell stack device is contained in a housing (Muramatsu “by locating, in a rectangular parallelpiped-shaped housing 12” [0135]).
Regarding claim 8, modified Muramatsu discloses a module housing device (Muramatsu “fuel cell device 21” [0143], 21 Fig. 8) comprising:
the module according to claim 7 above (Muramatsu 11 Fig. 8); and
an auxiliary device configured to operate the module (Muramatsu “auxiliary devices for operating the module 11” [0141]),
wherein the module and the auxiliary device are contained in an external casing (Muramatsu “exterior case” [0141]).
Regarding claim 13, modified Muramatsu discloses all of the limitations as set forth in claim 1 above, and wherein
the concentration of the rare earth element of the first layer is in a range of 3 mass% to 8 mass% (Kobayashi Figs. 5b and 5c where the first layer includes 480 mol Zr and 250 mol Ce and the second layer includes 600 mol Zr and 40 mol Ce, and therefore, by using “8YSZ cell sample that is the intermediate layer and … the GDC layer that is the electrolyte layer.” [0095] and “GDC (gadolinium-doped ceria)… Gd2O3:CeO2” [0021], the first layer includes 960 mol Y, 2400 mol O, 500 mol Gd and 1250 mol O and the second layer includes 1200 mol Y, 3000 mol O, 80 mol Gd, and 200 mol O. This corresponds to mass basis of 43.8 kg Zr, 35 kg Ce, 85.4 kg Y, 78.5 kg Gd and 58.4 kg O in the first layer, and 54.7 kg Zr, 5.6 kg Ce, 106.8 kg Y, 12.6 kg Gd, and 51.2 kg O in the second layer. Therefore, the first layer is comprised of 35 kg Ce out of the total 532 kg, or 6.58 mass % of the intermediate layer).
Regarding claim 14, modified Muramatsu discloses all of the limitations as set forth in claim 1 above, and wherein
the rare earth element is selected from the list of rare earth elements consisting of: Sm, Y, Yb, Gd, and combinations thereof (Muramatsu “solid solution containing Sm, Gd” [0093]).
Regarding claim 15, modified Matumaru discloses all of the limitations for the cell as set forth in claim 1 above, and wherein
the solid solution further comprises a third rare earth element oxide comprising a third rare earth element different from both Ce and the rare earth element (“material powder of CeO2 may contain any other rare earth oxide (for example, Y2O3 and Yb2O3)” [0094]).
Regarding claim 18 and 23, Matusmaru discloses a cell (“fuel cell la” [0062]) comprising:
an intermediate layer comprising a solid solution (“intermediate layer 8” [0083]), the solid solution comprising CeO2 (“intermediate layer 8 is made of powder of CeO2 solid solution” [0122])  and a second rare earth element oxide comprising a second rare earth element selected from the list of rare earth elements consisting of : Sm, Y, Yb, Gd, and combinations thereof (“solid solution containing SmO1.5” [0122]);
a first electrode layer (“air electrode layer 5” [0083]), the intermediate layer and then the first electrode layer being being disposed in this order on a surface of one side of a solid electrolyte layer (“on the solid electrolyte layer 4, the air electrode layer 5 is laminated facing the fuel electrode layer 3, with an intermediate layer 8 lying therebetween” [0083]) containing Zr  (“partially stabilized or stabilized zirconia (ZrO2)… desirably used for the solid electrolyte layer 4” [0065]); and
a second electrode layer (“fuel electrode layer 3” [0062]) disposed on a surface on another side opposite the surface of the one side of the solid electrolyte layer (“formed on one of opposite main surfaces (upper main surface, as viewed in FIG.1) of a solid electrolyte layer 4” [0062]),
wherein,
the intermediate layer comprises a first layer (“first layer 8a” [0091]) and a second layer (“second layer 8b” [0091]), the first layer located closer to the solid electrolyte layer than the second layer (“on the compact of the solid electrolyte layer 4 to form a coating layer of the first intermediate layer 8a. In this way, a compact of the first layer 8a is formed. Alternatively, a sheet-like compact of the first layer 8a may be formed and then be laminated on the compact of the solid electrolyte layer 4.” [0123]) and the second layer disposed on the first layer (“applied to the surface of the sintered product of the first layer 8a, thereby forming a compact of the second layer 8b” [0128]) and located closer to the first electrode layer than the first layer (“a slurry containing the material for formation of the air electrode layer 5 … is applied onto the intermediate layer 8” [0131]).
Muramatsu does not disclose wherein a concentration of the second rare earth element of the first layer is greater than a concentration of the second rare earth element of the second layer.
However, Kobayashi discloses a cell (“cell 1” [0018]) comprising a first electrode layer (“anode 11” [0018]) and an intermediate layer (“intermediate layer 17” [0018]) such that the order of the intermediate layer and then the first electrode layer is disposed on a surface of one side of a solid electrolyte layer (“intermediate layer 17 is provided between the electrolyte layer 13 and the anode 11” [0024]) containing ceria ([0021]), and wherein the intermediate layer comprises of ZrO¬2 ([0024]) and another rare earth element oxide (“solid solution of ceria and zirconia” [0028] with added emphasis), as well as of a first layer (“first intermediate layer 18” [0024]) and a second layer (“second intermediate layer 19” [0024]) such that the first layer is located closer to the solid electrolyte layer than the second layer and the second layer is closer to the first electrode layer (“first intermediate layer 18 that is in contact with the electrolyte layer 13 and a second intermediate layer 19 that is in contact with the first intermediate layer 18 and the anode 11” [0025]). Although Kobayashi does not disclose the exact compositions of the intermediate layer and the electrolyte layer of the instant invention, Kobayashi is analogous art to the claimed invention as the invention of Kobayashi addresses the common problem in the art of difficulty of fuel cells operating at high temperatures where durability is lacking ([0005]) by using a fuel cell with an electrolyte layer that comprises of ceria and an intermediate layer that comprises of zirconia. Kobayashi teaches wherein a concentration of the second rare earth element of the first layer is greater than a concentration of the second rare earth element of the second layer (“The cerium concentration in the second intermediate layer 19 is preferably lower than the cerium concentration in the first intermediate layer 18” [0034], and Fig. 5c). Kobayashi further teaches that the arrangement of higher concentration of the another rare earth element in the first layer prevents a reduction of electromotive force of the cell by preventing most of the rare earth element to be exposed to a reducing atmosphere at a high temperature in the second layer ([0037]-[0038]), and consequently increases the upper operating temperature limit of the cell ([0038]). Moreover in this respect, the second layer functions as an electron barrier layer for the another rare earth element ([0038]) and the first layer functions to inhibit the peeling of the electrolyte layer from the first electrode layer as well as the production of cracking in the electrolyte layer ([0039]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the intermediate layer of the cell of Muramatsu in view of Kobayashi wherein a concentration of the second rare earth element of the first layer is greater than a concentration of the second rare earth element of the second layer, in order to achieve a cell that possesses a means to prevent a reduction of electromotive force and improve a high operating temperature where the first layer functions as a peeling and cracking production inhibitor for the electrolyte layer and the second layer functions as an electron barrier layer for the another rare earth element.
Additionally, Kobayashi teaches wherein a thickness of the first layer is not less than 1/50 and not greater than 1/2 of a total thickness of the intermediate layer (“The thickness of the first intermediate layer 18 is preferably 0.5-2.0 µm” [0031] in combination with “The thickness of the intermediate layer 17 is preferably greater than or equal to 2.5 µm… preferably less than or equal to 10 µm” [0026] where these ranges correspond to a range of 1/20 to 4/5 of the total intermediate layer thickness, which is an overlapping range to the claimed range. Additionally, Fig. 5 and [0110] support the limitation that the first layer is not greater than 1/2 of the thickness of the intermediate layer where the first layer thickness is either approximately half or 1/7 of the total intermediate layer thickness). Kobayashi further teaches that this thickness range corresponds to a reduction of the concentration of the another rare earth element to a range of 1/10 to 2/5 of the maximum concentration of the another rare earth element ([0030] and [0110]-[0111]) where the maximum concentration of the another rare earth element of 1 is at the interface between the electrolyte and first layer ([0028]). 
Therefore, it would have also been obvious for the person of ordinary skill to further modify the intermediate layer of the cell of modified Muramatsu in view of Kobayashi wherein a thickness of the first layer is not less than 1/50 and not greater than 1/2 of a total thickness of the intermediate layer, in order to achieve a first layer of two layers of the intermediate layer, which is in contact with the electrolyte layer, with a concentration range of 1/10 to 2/5 of the maximum concentration of the another rare earth element where the maximum concentration of the another rare earth element of 1 is at the interface between the electrolyte and first layer such that the first layer functions to inhibit the peeling of the electrolyte layer from the first electrode layer as well as the production of cracking in the electrolyte layer.
Regarding claim 20, modified Muramatsu discloses all of the limitations for the cell as set forth in claim 18 above, and wherein
the solid solution further comprises a third rare earth element oxide comprising a third rare earth element selected from the list of rare earth elements consisting of: Sm, Y, Yb, Gd, and combinations thereof, with the third rare earth element different from both Ce and the second rare earth element (“material powder of CeO2 may contain any other rare earth oxide (for example, Y2O3 and Yb2O3)” [0094]).
Regarding claim 21, modified Muramatsu discloses all of the limitations for the cell as set forth in claim 18 above, and wherein
the first layer is denser than the second layer (as density is defined as mass per volume, Kobayashi [0031], [0036], and Fig. 5 discloses a smaller thickness, and therefore smaller volume, for the first layer than the second layer, and further the first layer contains a greater mass of rare earth elements than the second layer as disclosed in Kobayashi Figs. 5b and 5c which is the measurement of moles of Zr and moles of Ce, respectively, and shows that the first layer consists of 480 mol Zr and 250 mol Ce, which corresponds to 78.8 kg of total rare earth elements, and the second layer consists of 600 mol Zr and 40 mol Ce, which corresponds to 60.3 kg of total rare earth elements. Therefore, the first layer is denser than the second layer by comprising of a greater mass of rare earth metals per unit volume).
Regarding claim 22, modified Muramatsu discloses all of the limitations for the cell as set forth in claim 18 above, and wherein
the total mass percentage of all rare earth elements of the first layer is from 1.05 times to 3 times the total mass percentage of all rare earth elements of the second layer (as set forth in claim 10 above, 78.8 kg of the first layer is 1.3 times the mass of rare earth elements in the second layer).
Regarding claim 25, modified Muramatsu discloses all of the limitations as set forth in claim 18 above, and wherein
the concentration of the rare earth element of the first layer is in a range of 3 mass% to 8 mass% (Kobayashi Figs. 5b and 5c where the first layer includes 480 mol Zr and 250 mol Ce and the second layer includes 600 mol Zr and 40 mol Ce, and therefore, by using “8YSZ cell sample that is the intermediate layer and … the GDC layer that is the electrolyte layer.” [0095] and “GDC (gadolinium-doped ceria)… Gd2O3:CeO2” [0021], the first layer includes 960 mol Y, 2400 mol O, 500 mol Gd and 1250 mol O and the second layer includes 1200 mol Y, 3000 mol O, 80 mol Gd, and 200 mol O. This corresponds to mass basis of 43.8 kg Zr, 35 kg Ce, 85.4 kg Y, 78.5 kg Gd and 58.4 kg O in the first layer, and 54.7 kg Zr, 5.6 kg Ce, 106.8 kg Y, 12.6 kg Gd, and 51.2 kg O in the second layer. Therefore, the first layer is comprised of 35 kg Ce out of the total 532 kg, or 6.58 mass % of the intermediate layer).

Claims 5, 16-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (US 2011/0256464 A1) in view of Kobayashi (US 2012/0264035 A1) as applied to claim 1 above, and further in view of Fujisaki et al (JP 2016/081719 A). Hereinafter referred to as Fujisaki.
Regarding claims 5, 16-17, and 24, modified Muramatsu discloses all of the limitations for the cell as set forth in claim 1 above, but does not disclose wherein the first layer comprises a particle of the solid solution that is a flat particle whose length in a direction orthogonal to a thickness direction of the intermediate layer is larger than a length of the flat particle in the thickness direction of the intermediate layer, wherein a plurality of the flat particles constitute 70% or more of the particles of the solid solution in the first layer, and wherein the flat particle has an aspect ratio between 1.2 and 5.
However, Fujisaki discloses a cell (“fuel cell 10” [0010]) comprising a first electrode layer (“barrier layer” [0011]) and an intermediate layer comprising a solid solution of CeO2 and another rare earth element oxide (“intermediate layer 40” [0017]), wherein an order of the intermediate layer and then the first electrode layer is disposed on a surface of a solid electrolyte layer (“intermediate layer 40 is arranged between the solid electrolyte layer 30 and the barrier layer 50” [0017]) containing Zr (“solid electrolyte layer 30 include 3YSZ, 8YSZ, 10YSZ, ScSZ (scandia-stabilized zirconia)” [0016]). Fujisaki teaches wherein the first layer comprises a particle of the solid solution that is a flat particle whose length in a direction orthogonal to a thickness direction of the intermediate layer is larger than a length of the flat particle in the thickness direction of the intermediate layer (“particles whose thickness direction dimension is smaller than the plane direction dimension, that is, flat particles long in the plane direction” [0035]), wherein a plurality of the flat particles constitute 70% or more of the particles of the solid solution in the first layer (“plurality of flat particles is preferably 30% or more” [0038], and Table 1), and wherein the flat particle has an aspect ratio between 1.2 and 5 (“aspect ratio of the plurality of flat particles long in the plane direction is preferably 1.2 or more, and more preferably 1.4 or more” [0036]). Fujisaki further teaches that the flat particle of the solid solution enables efficient control of an area occupancy of the flat particles when sputtering the solid solution onto the solid electrolyte layer ([0050]), easily achieving a desired composition of the flat particles in the intermediate layer such as 70% or more, and that an aspect ratio between 1.2 and 5 of the flat particles reduces the frequency of electrode-electrolyte peeling after high thermal cycling in comparison to an aspect ratio that is larger than 5 (as demonstrated in example No. 10 [0075]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the intermediate layer of the cell of modified Muramatsu in view of Fujisaki wherein the first layer comprises a particle of the solid solution that is a flat particle whose length in a direction orthogonal to a thickness direction of the intermediate layer is larger than a length of the flat particle in the thickness direction of the intermediate layer, wherein a plurality of the flat particles constitute 70% or more of the particles of the solid solution in the first layer, and wherein the flat particle has an aspect ratio between 1.2 and 5, in order to achieve a means of control of the area occupancy of the flat particles when sputtering the solid solution onto the solid electrolyte layer, easily achieving a desired composition of the flat particles in the intermediate layer such as 70% or more, and that an aspect ratio between 1.2 and 5 of the flat particles reduces the frequency of electrode-electrolyte peeling after high thermal cycling in comparison to an aspect ratio that is larger than 5.


Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive.
Applicant appears to argue that the Office has failed to establish a prima facie case of obviousness by failing to provide an evidentiary basis disclosing the recited limitation of “a concentration of the rare earth element of the first layer is greater than a concentration of the rare earth element of the second layer” in claim 1.
In response to this argument, MPEP 2143. 01 holds that obviousness is established by modifying teachings of the prior art to produce the claimed invention when “there is some motivation to do so”, and that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill” (see Section III). Therefore, the examiner disagrees to the requirement of the prior art to provide explicit disclosure as evidentiary basis of the recited limitation. The prior Office Action holds that Kobayashi teaches motivations for one of ordinary skill in the art to modify the invention of Muramatsu in the way that the limitation is recited in order to obtain improvements or similar effects in which MPEP 2143.01 states is sufficient to establish a prima facie case of obviousness.

Applicant appears to argue that the Office fails to present a logical technical rationale for modifying Muramatsu in view of Kobayashi is Kobayashi is directed to addressing a problem specific to ceria based electrolyte layers and the solid electrolyte layer of Muramatsu is not ceria based.
In response to this argument, the examiner disagrees on the solid electrolyte layer of Muramatsu not being ceria based. The invention of Muramatsu simply holds that the solid electrolyte layer contains zirconia and a rare earth element ([0065]) where Muramatsu further discloses that “Examples of the rare earth element common to the first and second layers include Ce (cerium)” ([0093]). Therefore, the examiner also respectfully disagrees that a person of ordinary skill in the art would not consult Kobayashi for teachings and motivations to modify Muramatsu. Furthermore, the logical technical rationale as stated in the prior Office Action is that the recited limitation as the modification to Muramatsu of “a concentration of the rare earth element of the first layer is greater than a concentration of the rare earth element of the second layer” in claim 1 creates different functions for the first and second layer of the intermediate layer where the greater concentration in the first layer establishes the first layer to be a peeling and cracking production inhibitor for the electrolyte layer, while the second layer is established to be an electron barrier layer, or a buffer layer, that prevent oxidation of the recited rare earth element.

Applicant appears to argue that the Office switched interpretation of what is considered the recited intermediate layer between mutually exclusive embodiments of Muramatsu and Kobayashi, which the applicant holds to be improper for the rejections made for dependent claims 2-4 and 13. 
In response to this argument, the rejections for dependent claims 2-4 and 13 take into account that the limitations of these claims are inherent upon the limitation of claim 1 that Kobayashi teaches. Therefore, the calculations carried out in the rejections for the dependent claims use values from Kobayashi that expound upon the system of the teaching in Kobayashi that is used to modify Muramatsu. The calculations simply demonstrate that the limitations recited in claims 2-4 and 13 are inherent of the limitation of claim 1 that Muramatsu does not disclose.

Applicant appears to argue that no technical rationale for why an intermediate layer should be modified to include flat particles was provided in the rejection for claim 5.
In response to this argument, the examiner respectfully disagrees because the prior Office Action holds that the technical rationale to include flat particles in the intermediate layer is to efficiently control, measure, or maintain, the area of occupancy of the flat particles, which claim 1 holds is comprised of cerium oxide and the another rare earth element, and where a person of ordinary skill in the art would find useful to achieving a certain composition of the cerium oxide and the another rare earth element in the intermediate layer.

Applicant appears to argue that Fujisaki does not teach the recited range of 70% or more in claim 16 because Fujisaki is limited to a maximum of 60% due to its disclosure provided in Table 1.
In response to this argument, the examiner respectfully disagrees to Fujisaki not teaching the recited 70% or more of flat particles in the intermediate layer by only relying on the disclosure of Table 1. As stated in applicant’s remarks and in Fujisaki, the amount of flat particles may be controlled by varying the temperature, sputtering output, and gas composition (see Fujisaki [0050]). Therefore, the values disclosed in Table 1 are controlled variables that are not limited to the values of the table itself, and the disclosed “30% or more” of Fujisaki remains to overlap the claimed range of the instant application to establish a prima facie case of obviousness (MPEP 2144.05 Section I).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721